CONCURRING OPINION
Smith, Judge:
Colored sheep skin, cut into rectangular forms and to a special size suitable for conversion into book covers, was classified by the collector at the port of New York as manufactures of leather and accordingly assessed for duty at 30 per centum ad valorem under that part of paragraph 1432, which reads as follows:
Par. 1432. Bags * * * and manufactures of leather * * * not specially provided for, 30 per centum ad valorem.
The importer protested that the merchandise was leather cut into forms suitable for conversion into manufactured articles and claimed that the importation was entitled to free entry under section 201, paragraph 1606 of the free list of the Tariff Act of 1922, which section and paragraph, in so far as pertinent, read as follows:
FREE LIST
Section 201. That on and after the day following the passage of this act * * * the articles mentioned in the following paragraphs when imported into the United States * * * shall be exempted from duty.
*157Par. 1606. Leather: * * * leather cut into shoe uppers * * * or ■other forms suitable for conversion into manufactured articles * * *
The Board of General Appraisers sustained the protest and the Government appealed.
It appears from the return of the appraiser that the merchandise consists of dressed colored sheepskin leather, cut to a special size suitable for use as book covers. The undisputed evidence in the case, however, establishes that the importation is leather cut to size and form for particular books, and that the leather so cut must be further processed to fit it for use as book covers. Before the forms become book covers the corners must be cut, the edges must be beveled and the leather must be prepared to receive the stiffening board. When the edges are turned in and glued to the stiffening board and the leather has been embossed or dye-stamped, the material so processed becomes a book cover.
The appellant contends, first, that the goods are manufactures of leather; second, that as the leather articles are not only cut to form, but dressed and dyed, they are not within the meaning of paragraph 1606; third, that if the merchandise is not dutiable as manufactures of leather, it is dutiable as dressed and finished sheep leather at 20 per centum ad valorem under that part of paragraph 1431, which reads as follows:
Par. 1431. Chamois * * * and sheep * * * leather dressed and finished, other than shoe leather, 20 per centum ad valorem.
The goods have been so dealt with by manufacturing processes that they are committed to a single use, and, as they have not been advanced beyond the status of leather cut to form, they are provided for eo nomine in paragraph 1606, as leather cut into forms suitable for conversion into book backs.
The phrase “leather cut into shoe uppers * * * or other forms suitable for conversion into manufactured articles,” is in effect an eo nomine designation and must prevail as against the designation “manufactures of leather.”
Leather cut into forms means leather which has been so shaped as to fit it for conversion into one particular kind or class of manufacture, but if leather so cut be further advanced so as to make a book cover, a “hat sweat” or an automobile tread, it ceases to be leather cut into form. Devoy v. United States, 3 Ct. Cust. Appls. 444; Tilge & Co. v. United States, 3 Ct. Cust. Appls. 97; United States v. Dubied Machinery Co., 3 Ct. Cust. Appls. 442, 443; United States v. Ringk, 3 Ct. Cust. Appls. 353; United States v. Crabb, 3 Ct. Cust. Appls. 373; Michelin Tire Co. v. United States, 5 Ct. Cust. Appls. 91.
The appellant relies on Devoy v. United States, supra, and Tilge v. United States, supra, but both cases far from sustaining the conten*158tions of the Government, are in accord with the decision of the board as to the nature and classification of the importation. In the Devoy case the goods had been advanced beyond the status of forms and had become book backs, in fact or as described in the decision, embossed “square pieces of leather cut ready for use as ioolc lacles.”
In the Tilge case the leather cut into forms was subjected to further manufacturing processes which converted the forms into “hat sweats,” which was something more than leather cut to form for a specific manufacture.
The merchandise in the Dubied case was leather cut into forms for automobile treads and differed from the goods in the Devoy and Tilge cases, in this, that the forms were still forms and had not been converted into automobile treads. The merchandise in this case has not been advanced beyond the status of leather cut into forms and has not been converted into book backs. The merchandise is still leather cut into forms suitable for conversion into book backs and is therefore entitled to free entry by virtue of its eo nomine designation in paragraph 1606.
Leather that is dressed and dyed is still leather, not a manufacture of leather, and if when cut to forms it is fit for no use other than the making of one special class or kind of articles, it is still leather cut to form.
The provision of paragraph 1606 upon which the importer bases his protest, applies to all leather cut into forms suitable for conversion into manufactured articles and such forms are within the scope of the paragraph irrespective of whether the leather from which they were cut was made of the hides of bovine animals, or the skins of pigs, seals, goats or sheep. The skivers of sheep skin have been processed into sheep leather cut to form and are no longer sheep leather from which it follows that they are not .provided for in paragraph 1431 as argued by the Government.
It appears from the testimony of a witness connected with the firm for which the merchandise was imported that during the war his house sold excess stock which was used for making visors for officers’ caps. That witness also testified that waste and scrap of the leather imported was sold to manufacturers of knife cases, wallets, and cardcases. Leather cut to form and commercially used for the making of book backs only was not reduced to the category of mere leather or deprived of its status as leather cut to form by one sale as a material for making visors. Leather cut to form and used in normal times for the manufacture of book backs only did not cease to be leather cut to form because the abnormal and extraordinary conditions of a world war made it available for another use. Prices are paid and articles are used for a purpose when the nation is at war which would not be commercially practicable in time of *159peace. Leather cut to form for the making of book backs which has become scrap or waste is necessarily unfit for the manufacture of book backs and can not be regarded as leather cut to form for book backs.
I concur in the conclusion reached.